—In an action to recover damages for personal injuries, etc., the defendants Island Dental Supply Co. and Vincent A. Sobral appeal, and *455the defendant Marek Banasik separately appeals, from so much of an order of the Supreme Court, Queens County (Hart, J.), dated January 31, 2002, as denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
In opposition to the defendants’ prima facie showing of entitlement to judgment as a matter or law, the plaintiffs met their burden of demonstrating the existence of factual issues with respect to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see generally Toure v Avis Rent A Car Sys., 98 NY2d 345). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.